—Judgment unanimously affirmed. Memorandum: Defendant was convicted of two counts of burglary in the first degree (Penal Law §§ 20.00, 140.30 [2], [4]) and three counts of assault in the first degree (Penal Law §§ 20.00, 120.10 [1], [4]) arising out of his participation in an incident in which three armed intruders unlawfully entered the apartment of the victim, handcuffed him behind his back, slit his throat, and shot him several times. Defendant’s sole contention on appeal is that the victim’s detailed account of the incident to a police officer made in response to the officer’s questions in a hospital emergency room approximately 30 to 40 minutes after the incident was not *925properly admitted as an excited utterance. We conclude that County Court properly determined that the victim’s statements “were not made under the impetus of studied reflection” (People v Edwards, 47 NY2d 493, 497) and therefore properly admitted them under the excited utterance exception to the hearsay rule (see, People v Brown, 70 NY2d 513, 519). (Appeal from Judgment of Monroe County Court, Connell, J. — Burglary, 1st Degree.) Present — Pigott, Jr., P. J., Pine, Scudder and Lawton, JJ.